MEMORANDUM OPINION
BUSSEY, Judge.
This is an original proceeding in which the petitioner, Tommy Gilbreath, seeks an Order of this Court directing the dismissal of charges pending against him in the District Court of Oklahoma County.
Petitioner alleges that he was in custody in Craig County for a period of approximately seven months before escaping therefrom, and that he was thereafter apprehended and brought to trial and sentenced by said court for a term of one year imprisonment in the State Penitentiary, for the crime of Escape. On October 10, 1966, he commenced serving the sentence and on that date the District Court of Oklahoma County placed a hold order upon him.
*1003This proceeding was instituted December 13, 1966; thereafter set for hearing and submitted. It is not clear whether the petitioner was free on bond from the District Court of Oklahoma County at the time of his apprehension by the authorities of Craig County, nor is it clear when such charge was filed against him; however, it is clear that he has never requested a speedy trial in Oklahoma County, nor been within the jurisdiction 'of the Oklahoma County authorities.
If the petitioner is desirous of a speedy trial, he should, without delay, file an application for a writ of habeas corpus ad prosequendum in the District Court of Oklahoma County, and if said application is denied, he should then institute a proceeding in the nature of habeas corpus ad prosequendum in this Court. See Thacker v. Marshall, Okl.Cr., 331 P.2d 488.
The writ prayed for is accordingly denied.
NIX, P. J., and BRETT, J., concur.